                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JOHN FINKELSTEIN, et al.,                         Case No. 18-cv-00009-EMC
                                   8                    Plaintiffs,
                                                                                             ORDER GRANTING COUNTY
                                   9             v.                                          DEFENDANTS’ MOTION TO STAY;
                                                                                             VACATING DEADLINES; AND
                                  10       SAN MATEO COUNTY DISTRICT                         RESCHEDULING HEARING ON CITY
                                           ATTORNEY'S OFFICE, et al.,                        DEFENDANTS’ MOTION FOR
                                  11                                                         SUMMARY JUDGMENT
                                                        Defendants.
                                  12                                                         Docket No. 108
Northern District of California
 United States District Court




                                  13

                                  14           The County Defendants have moved to stay the proceedings against them, largely based on

                                  15   the appeal of the Court’s qualified immunity decision as to D.D.A. Jangla.1 In their motion, the

                                  16   County Defendants suggest that the Court should stay proceedings not only as to them, but also as

                                  17   to all defendants, in the interest of judicial economy. Plaintiffs have endorsed a stay as all

                                  18   proceedings pending the appeal by D.D.A. Jangla.

                                  19           Because both the County Defendants and Plaintiffs were in agreement, the Court asked the

                                  20   remaining defendants to weigh in on the issue. The remaining defendants – i.e., the City

                                  21   Defendants and Detective Cichocki – agree that the case should be stayed pending D.D.A.

                                  22   Jangla’s appeal but assert that the Court should first rule on their respective motions for summary

                                  23   judgment, which are currently set for hearing on February 7 and 21, 2019. The defendants note

                                  24

                                  25
                                       1
                                         See, e.g., Mitchell v. Forsyth, 472 U.S. 511, 530 (1985) (noting that “district court’s denial of a
                                       claim of qualified immunity, to the extent it turns on an issue of law,” is a collateral order that may
                                  26   be immediately appealed); Kennedy v. Ridgefield City, 439 F.3d 1055, 1060 (9th Cir. 2006)
                                       (noting that, “[w]hile the district court concluded that issues of fact remain, those disputed facts
                                  27   are not the basis of Shields’s interlocutory appeal before this court[;] [r]ather, Shields contends
                                       that, even after resolving the issues of fact in Kennedy's favor, Kennedy will not have
                                  28   demonstrated that Shields violated her clearly established, constitutional right” and this is an
                                       “‘abstract issue of law relating to qualified immunity’”).
                                   1   that their motions also raise qualified immunity issues and, if the Court were to rule against them

                                   2   on qualified immunity, as it did with D.D.A. Jangla, they would likely appeal as well, and it would

                                   3   make sense to have all defendants’ appeals consolidated and heard before the Ninth Circuit at the

                                   4   same time.

                                   5          Taking into account, inter alia, the above circumstances, the Court GRANTS the County

                                   6   Defendants’ motion to stay proceedings as to them and VACATES the hearing on the motion.

                                   7   The Court shall proceed with the motions for summary judgment filed by the City Defendants and

                                   8   Detective Cichocki but, after ruling on the motions, shall stay all proceedings. If the Court were

                                   9   to rule in these defendants’ favor on all grounds, then a stay would be appropriate because the only

                                  10   defendants in the case would be the County Defendants. If the Court were to rule in the

                                  11   Finkelsteins’ favor, either in whole or in part, it would not make sense to proceed with a trial –

                                  12   even if the City Defendants and Detective Cichocki did not appeal2 – because it would be
Northern District of California
 United States District Court




                                  13   inefficient to split the proceedings against the City Defendants and Detective Cichocki from the

                                  14   proceedings against the County Defendants.

                                  15          Based on the above ruling, the Court VACATES the expert discovery deadlines, as well as

                                  16   all other deadlines (including trial) pending the appeal, and the parties’ stipulation at Docket No.

                                  17   117, which suggests a continuation of expert discovery deadlines to specific dates, is moot.

                                  18          Finally, the Court hereby RESCHEDULES the hearing on the City Defendants’ motion

                                  19   for summary judgment. More specifically, the motion shall now be heard on February 21, 2019,

                                  20   at 1:30 p.m. (i.e., the same day and time as the hearing for Detective Cichocki’s motion for

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26
                                  27   2
                                        Of course, if the Court made qualified immunity rulings in favor of the Finkelsteins, then, as
                                  28   defendants assert, they would likely appeal, in which case a stay would make sense so that all
                                       appeals could be considered by the Ninth Circuit together.
                                                                                        2
                                   1   summary judgment). The briefing schedule, however, for both motions for summary judgment

                                   2   remains the same.

                                   3          This order disposes of Docket No. 108.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: January 18, 2019

                                   8

                                   9                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
